Citation Nr: 1413327	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-05 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1985 to July 1993.  The Veteran then served in the Reserves, and had a period of active duty for training (ACDUTRA) from March 1, 2003 to March 15, 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that in relevant part continued a 40 percent disability rating for fibromyalgia with sleep disturbance and anxiety/depression.  The Veteran asserted on appeal that separate compensation was warranted for anxiety symptoms associated with fibromyalgia; the issue was refined during appeal to a question of whether service connection for a psychiatric disorder is warranted on a direct basis.

During the course of the appeal custody of the file was transferred to the RO in Waco, Texas, which is currently VA's Agency of Original Jurisdiction (AOJ).

The Veteran testified in October 2011 before the undersigned Acting Veterans Law Judge at a Travel Board hearing at the RO in Waco, Texas; a transcript is of record.

The psychiatric claim on appeal has previously been developed to include only "anxiety."  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, to include the Veteran's currently diagnosed PTSD.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, her diagnosed PTSD is etiologically related to service.

CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for PTSD.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In order for service connection to be awarded for posttraumatic stress disorder (PTSD), three elements must be present:  (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV), as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus is required for 'credible supporting evidence'" in personal-assault cases).  

The Veteran wrote in a statement submitted in June 2007 that she had had anxiety attacks that caused her to miss work.  The Veteran had a VA examination in August 2008 at which she reported having outpatient treatment for depression and anxiety from March 2005 to August 2005.  For the past 12 months she had had two anxiety attacks per week.  She had missed 16 days from work and stayed home if she felt she was going to have an attack.  The Veteran said that her anxiety began around 1993 while on active duty and was precipitated by working with a lot of male soldiers and feeling pressure to sleep with them to get a promotion or not get blackballed.  The examiner diagnosed the Veteran with a mood disorder, and no opinion was provided on etiology.

A private psychologist wrote in October 2011 that she examined the Veteran and that the Veteran suffered from panic disorder with agoraphobia; this diagnosis was distinctly separate from fibromyalgia.  The psychologist felt after reviewing the Veteran's military medical records that the panic disorder with agoraphobia was related to military service.

The Veteran testified at the October 2011 hearing that she took Xanax every other day for anxiety and panic attacks.  She said that she was often sexually harassed during service by men in her unit.  When she spoke to her commander the men were transferred but were not reprimanded.

In July 2012 the Veteran had another VA examination at which she was diagnosed with PTSD and panic disorder.  The Veteran reported being sexually assaulted on a train in 1992 on the way to an assignment.  She also said that in June 1993 her direct supervisor began to physically force himself on her and that she lied about being HIV positive to make him stop.  He then threatened to ruin her career if she reported it.  She reported it anyways and was removed from the unit.  The examiner felt that the Veteran had occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Therefore, the requirements for a compensable evaluation have been met.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The examiner wrote in an examination report addendum that an October 1994 biofeedback therapy session showed a description of a hostile work environment, including by her supervisor.  This was "ample evidence" that the Veteran's anxiety was incurred during military service and supported the Veteran's account of being sexually assaulted and then being punished for reporting it.

An individual who served with the Veteran wrote in an August 2012 statement that the Veteran told him about being a victim of a sexual attack while serving in a temporary assignment at Fort Bliss.  When she reported it she was given a bad evaluation.  The Veteran also told him about supervisors asking to have sex with her and of her career being threatened when she did not say yes.  A retired Army officer wrote in an August 2012 statement that he worked on projects with the Veteran and knew her to be honest and have integrity.  The Veteran told her about being sexually assaulted on a train.  Local law enforcement was called after the incident but her unit did not follow up on it.  The Veteran said she did not seek medical counseling because of the negative effect it would have had on her career. 

In September 2012 L.W. wrote that she had been friends with the Veteran for 30 years and that she remembered the Veteran telling her about being assaulted on a train by a man sitting next to her.  The Veteran was visibly shaken while talking about it and told Ms. W that she gave her unit the information necessary to charge the man but that nothing was done.  Ms. W wrote that the Veteran was not as outgoing as she used to be and was always looking over her back and worrying.

The July 2012 VA examiner diagnosed the Veteran with PTSD and panic disorder and attributed it to in-service sexual assault.  The examiner felt that there was credible evidence that in-service assault occurred.  Furthermore, subsequent to the examination the Veteran submitted the statements discussed above which further corroborate her reports of in-service sexual assault.  Therefore, further corroboration of the in-service sexual assault is not needed.  See 38 C.F.R. § 3.304(f)(5); Patton, 12 Vet. App. at 280.  In addition, the private psychologist wrote in October 2011 that the panic disorder with agoraphobia was related to military service.  

In sum, applying the benefit of the doubt doctrine, where all reasonable doubt is resolved in favor of the Veteran, the criteria for service connection for PTSD are met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).
 

ORDER

Service connection for PTSD is granted.



___________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


